IN THE SUPREME COURT, STATE OF WYOMING

                                         2015 WY 50

                                                            OCTOBER TERM, A.D. 2014

                                                                    March 27, 2015

ZEBADIAH WILLIAM HARRIS,

Appellant
(Defendant),

v.                                                   S-14-0206

THE STATE OF WYOMING,

Appellee
(Plaintiff).

                    Appeal from the District Court of Natrona County
                       The Honorable W. Thomas Sullins, Judge

Representing Appellant:
      Zebediah Harris, Pro se.

Representing Appellee:
      Peter K. Michael, Wyoming Attorney General; David L. Delicath, Deputy
      Attorney General; and Jenny L. Craig, Senior Assistant Attorney General.

Before BURKE, C.J., and HILL, KITE, DAVIS, and FOX, JJ.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of any typographical or other formal errors so that correction may be
made before final publication in the permanent volume.
HILL, Justice.

[¶1] Zebediah William Harris was charged with one count of aggravated assault and
battery under Wyo. Stat. Ann. § 6-2-502(a)(i). The State also alleged that Mr. Harris was
a habitual criminal. The parties reached a plea agreement and the district court imposed a
sentence of twelve to sixteen years in the Wyoming State Penitentiary.

[¶2] Mr. Harris filed a pro se motion to correct illegal sentence, alleging that the
habitual criminal statute is designed for those who demonstrate a pattern of violent
conduct. Mr. Harris argued that the State did not prove a pattern of violent conduct and
that a jury must determine whether the pattern of violent conduct was proven. The
motion was denied. We will affirm.

                                         ISSUE

[¶3]   We will rephrase Mr. Harris’ single issue as follows:

             1.    Did the district court abuse its discretion when it
             denied Mr. Harris’ motion to correct an illegal sentence?

                                         FACTS

[¶4] In 2010 Zebediah Harris was charged with one count of aggravated assault and
battery. Under Wyo. Stat. Ann. § 6-10-201(a)(ii) and (b)(i), Mr. Harris was charged as a
habitual offender as well, due to two prior felony convictions.

[¶5] During Mr. Harris’ arraignment the district court informed Mr. Harris of the
charges against him, including the habitual criminal charge. The district court explained
that the aggravated assault and battery charge carried a maximum sentence of ten years
and that, because he was charged as a habitual criminal, Mr. Harris faced a minimum of
ten years and a maximum of fifty years. Mr. Harris indicated that he understood the
charges against him and pleaded not guilty.

[¶6] Prior to trial Mr. Harris and the State reached a plea agreement whereby he would
enter an Alford plea to the original charges. In exchange, the State agreed to recommend
a sentence of fourteen to sixteen years. The district court read the Information and the
habitual criminal charge once more, in accordance with W.R.Cr.P. 11, and Mr. Harris
told the district court he understood the charges and potential penalties against him. The
prosecutor argued at the change of plea hearing:

             [T]his would be his third felony. As outlined, he does have a
             prior before this Court in a conspiracy to commit a burglary
             and accessory before the fact, and he also has the prior


                                             1
             delivery of a controlled substance, cocaine, out of Sweetwater
             County, sir. That is CR-01-85. I believe those two would
             qualify for the enhancement.

Mr. Harris proceeded to plead as planned and the district court sentenced him to twelve to
sixteen years of incarceration.

[¶7] Though Mr. Harris filed a Notice of Appeal to this Court on November 10, 2010,
he later filed a motion to voluntarily dismiss the appeal. He was also denied a motion for
sentence reduction. The present matter began in July of 2014 when Mr. Harris filed a pro
se motion to correct illegal sentence. He challenged his sentence enhancement pursuant
to the habitual criminal statute. Relying on caselaw from this Court, he argued that the
State had not proven a pattern of violent conduct. He also argued, per Apprendi v. New
Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), that a jury must determine
if a pattern of conduct was proved. Mr. Harris’ motion was denied and this appeal
followed.

                              STANDARD OF REVIEW

[¶8]                “A motion to correct an illegal sentence under
             W.R.Cr.P. 35(a) is addressed to the sound discretion of the
             sentencing court.” Mead v. State, 2 P.3d 564, 566 (Wyo.
             2000). We, therefore, apply our abuse-of-discretion standard
             in reviewing a denial of a motion to correct an illegal
             sentence. Cardenas v. State, 925 P.2d 239, 240 (Wyo. 1996).
             The abuse-of-discretion standard of review reaches the
             question of the reasonableness of the trial court’s choice.
             Griswold v. State, 2001 WY 14, ¶ 7, 17 P.3d 728, 731 (Wyo.
             2001). Judicial discretion is a composite of many things,
             among which are conclusions drawn from objective criteria; it
             means exercising sound judgment with regard to what is right
             under the circumstances and without doing so arbitrarily and
             capriciously. Id.”

Garnett v. State, 2014 WY 80, ¶ 6, 327 P.2d 749, 751 (Wyo. 2014).

                              DISCUSSION

[¶9]   In accordance with Wyoming statutes, a person is a habitual offender if:

             (i)    He is convicted of a violent felony; and
             (ii)   He has been convicted of a felony on two (2) or more
                    previous charges separately brought and tried which


                                             2
                    arose out of separate occurrences in this state or
                    elsewhere.

Wyo. Stat. Ann. § 6-10-201(a)(i)(ii) (LexisNexis 2013).

[¶10] We begin by inquiring into “the ordinary and obvious meaning of the words
employed by the legislature according to the manner in which those words are arranged.”
State v. Juarez, 2011 WY 110, ¶ 5, 256 P.3d 517, 518 (Wyo. 2011) (quoting Garnica v.
State, 2011 WY 85, ¶ 21, 253 P.3d 489, 493 (Wyo. 2011)). Unless the language in the
statute is ambiguous, this Court is bound by that language and “the results so expressed.”
Id.

[¶11] Mr. Harris is correct that this Court has repeatedly stated that the “intent behind
Wyoming’s habitual criminal statute is to provide enhanced punishment to an individual
who has engaged in a pattern of violent criminal conduct” or for “repeat offenders.” See
Kearns v. State, 2002 WY 97, ¶ 24, 48 P.3d 1090, 1097 (Wyo. 2002); Urbigkit v. State,
2003 WY 57, ¶ 56, 67 P.3d 1207, 1227 (Wyo. 2003); Daniel v. State, 2003 WY 132,
¶ 33, 78 P.3d 205, 216 (Wyo. 2003); Brown v. State, 2004 WY 119, ¶ 16, 99 P.3d 489,
497 (Wyo. 2004); Smith v. State, 2009 WY 2, ¶ 59, 199 P.3d 1052, 1069 (Wyo. 2009).

[¶12] This Court’s statements regarding the habitual criminal statute have not altered its
plain language. Under the plain language of the statute Mr. Harris qualifies as a habitual
criminal. He pleaded guilty to aggravated assault and battery which is considered to be a
violent felony. See Wyo. Stat. Ann. § 6-1-104(a)(xii) (LexisNexis 2013). Mr. Harris also
has two previous felony convictions stemming out of two different events – one
conviction for conspiracy to commit burglary and accessory before the fact and one
conviction for delivery of cocaine. His conduct falls directly within the habitual offender
statute. Thus, the district court properly enhanced his sentence to twelve to sixteen years
within the enhanced penalty range of ten to fifty years under Wyo. Stat. Ann. § 6-10-
201(b)(i) (LexisNexis 2013).

[¶13] Finally, Mr. Harris cites Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348,
147 L.Ed.2d 435 (2000), for the proposition that a jury should have determined whether
he displayed a pattern of violent conduct. Because Mr. Harris pled guilty, we need not
address Apprendi and Mr. Harris’ argument on this point.

[¶14] Affirmed.




                                             3